PER CURIAM.
Steven Owens seeks review of the district court’s order adopting the magistrate judge’s recommendation to affirm the denial of Social Security disability income benefits pursuant to 20 C.F.R. § 404.1520(f) (2003). Our review of the record discloses that the Commissioner’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm the district court’s order for the reasons *939stated by the district court and the magistrate judge. See Owens v. Comm’r of Soc. Sec., No. CA-02-65 (W.D.Va. Sept. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED